— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 10, 1984, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We reject the defendant’s contention that his arrest was made in violation of US Constitution 4th Amendment. Since the defendant’s wife consented to the police entry into their home, the arrest therein was proper (see, United States v Kornblau, 586 F Supp 614; cf. Payton v New York, 445 US 573, 583.
The defendant’s remaining contentions are either not preserved for appellate review or without merit. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.